Citation Nr: 1327874	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  04-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 10 percent for mild myositis of the right temporomandibular area.  

3.  Entitlement to a total disabilty rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Togus, Maine.  

The issue of entitlement to TDIU was previously before the Board in April 2008 when the claim was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has submitted several statements indicating that he desired to attend a hearing in connection with his claims.  In July 2013, the Board sent the Veteran a letter to determine the type of hearing the Veteran desired.  The same month, the Veteran's representative responded that the Veteran desired a video conference hearing.  The Veteran should be scheduled for the requested hearing.  Since the RO schedules Board video-conference hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


